EXHIBIT 10.15

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Stephen S. Yoder (“Executive”) and Pieris Pharmaceuticals, Inc., a
Nevada corporation (the “Company”) (together referred to herein as the
“Parties”), effective as of December 17, 2014, the date of the closing of the
Acquisition Transaction which will result in Pieris AG, a company organized
under the laws of Germany (“Pieris Operating”), becoming a wholly owned
subsidiary of the Company (the “Effective Date”).

R E C I T A L S

WHEREAS, the Company desires to employ Executive as President and Chief
Executive Officer of the Company and to continue the Executive as a member of
the management board (Vorstand, “Chief Executive Officer of Pieris Operating”)
pursuant to the terms of an Amended and Restated Management Agreement between
Pieris Operating and Executive effective as of December 17, 2014 (the
“Management Agreement”) and Executive desires to accept such employment, subject
to the terms and conditions contained in this Agreement,

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term of Agreement. This Agreement shall become effective on the Effective
Date immediately after the closing of the Acquisition Transaction and shall
continue unless terminated in accordance with the terms and conditions contained
in Sections 3 and 4 of this Agreement (the “Term”). Executive’s employment shall
at all times be “at-will”.

(b) Position and Duties. Subject to the terms and conditions of this Agreement
and the Management Agreement, the Company agrees to employ Executive during the
Term as (i) the Company’s President and Chief Executive Officer and as such he
shall report to the Board of Directors of the Company (the “Board”) and (ii) as
the Chief Executive Officer of Pieris Operating and as such he shall report to
the Supervisory Board of Pieris Operating. In such positions, Executive shall
perform such duties and bear the responsibilities as are customarily performed
by a president and chief executive officer of a company the size and nature of
each of the Company and Pieris Operating and such other lawful duties and
responsibilities reasonably consistent with the positions of president and chief
executive officer as, from time to time, may be assigned to him by the Board or
the Board of Directors of Pieris Operating, as applicable. Executive shall
serve, without additional compensation as a member of the Board and of the Board
of Pieris Operating during the Term, subject to any required approvals.



--------------------------------------------------------------------------------

(c) Location. Executive shall perform services for the Company and Pieris
Operating at the Company’s offices located in Freising-Weihenstephan, Germany
or, In the United States or any other place at which the Company maintains an
office; provided, however, that the Company may from time to time require
Executive to travel temporarily to other locations in connection with the
Company’s business.

(d) Exclusivity.

(i) During the Term, Executive shall devote all of Executive’s business time and
energies to the business and affairs of Company and its Affiliates and to the
faithful and diligent performance of the duties and responsibilities described
herein. During the Term, Executive shall not (A) accept any other employment or
consultancy or (B) serve on the board of directors or similar body of any other
entity, unless such position is approved by the Chairman of the Board as set
forth in subsection (d)(ii) below (which such approval shall continue until such
time as the Company provides notice to Executive that, in its reasonable
judgment, such position is with a Competing Entity, interferes with Executive’s
duties to the Company or places Executive in a Competing Position with, or
otherwise conflicts with, the interests of the Company, at which time the
Company and Executive will discuss such conflict and the parties will use
reasonable efforts to reach agreement on its resolution); provided that
Executive may engage in civic and not-for-profit activities, so long as such
activities, in the aggregate, do not conflict with the interests of the Company
or materially interfere with the performance of Executive’s duties to the
Company and do not otherwise conflict with subsection d(ii) below.

(ii) During Executive’s employment by the Company, Executive agrees not to
acquire, assume or participate in, directly or indirectly, any financial
position, investment or interest known by Executive to be adverse or
antagonistic to the Company, its business or prospects, financial or otherwise
or in any Competing Entity , directly or indirectly; provided, however,
Executive may accept equity compensation related to the positions or business
activities engaged in which have been approved by the Company pursuant to
subsection (d)(i) above. Ownership by Executive, as a passive investment, of
less than two percent (2%) of the outstanding shares of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or publicly traded on a national securities exchange or in
the over-the-counter market shall not constitute breach of this Section 1(d).

2. Compensation and Related Matters.

All compensation and benefits to be paid to Executive pursuant to this Section 2
other than the Equity Awards set forth in Section 2(c) hereof shall be paid to
Executive through the terms and conditions of the Management Agreement for so
long as Executive remains employed at Pieris Operating. Upon termination of the
Management Agreement provided that this Agreement is still in effect, all
compensation set forth below shall be paid by the Company and any reference
thereafter to Pieris Operatingherein shall mean the Company. Notwithstanding the
foregoing, in no event shall this Agreement be interpreted to pay any amounts
simultaneously under both this Agreement or the Management Agreement.

 

-2-



--------------------------------------------------------------------------------

(a) Base Salary. Executive’s annual base salary (“Base Salary”) will be $375,000
in U.S Dollars and for so long as he shall be paid through the Management
Agreement by Pieris Operating such amounts shall be paid in Euro pursuant to the
respective spot rate at payment, less payroll deductions and all required
withholdings, payable in twelve (12) equal monthly installments through transfer
to the account to be designated by Executive with a bank located within Germany.
The aforementioned installments will be paid the last day of each month and in
accordance with Pieris Operating’s normal payroll practices or at such times and
in accordance with the Company’s normal payroll practice, when applicable. The
Board or a committee of the Board shall review Executive’s Base Salary
periodically and any adjustments to Executive’s Base Salary, if any, will be
made solely at the discretion of the Board or a committee of the Board.

(b) Bonus. Executive shall also be eligible for an annual discretionary bonus of
up to 40% of Executive’s then-Base Salary (the “Target Bonus Amount”) as
determined by the Board or a committee of the Board in its sole discretion,
based upon the Board’s or a committee of the Board’s evaluation (in its sole
discretion) of the achievement of specific individual and/or Company-wide
performance goals as chosen and determined by the Board or a committee of the
Board in its sole discretion. The annual discretionary bonus, if any, shall be
payable, less authorized deductions and required withholdings, no later than
March 15th of the calendar year immediately following the calendar year in which
it was earned. The Target Bonus Amount of any annual discretionary bonus for
which Executive is eligible shall be reviewed by the Board or a committee of the
Board from time to time.

(c) Equity Awards. On the Effective Date, the Company and Executive shall enter
into a stock option agreement pursuant to which Executive shall receive a
nonqualified stock option under the Company’s 2014 Employee, Director and
Consultant Equity Incentive Plan to purchase 1,280,000 shares of common stock
(the “Option”). Twenty-five percent (25%) of the Option shall vest immediately
(the “Initial Vesting Date”), with the remaining (75%) of the Option to vest
over three years in equal installments on a quarterly basis beginning on the
last day of the next calendar quarter after the Initial Vesting Date, subject in
each case to Executive’s continued employment in Good Standing. The stock option
agreement shall be in the form previously approved by the Board as applicable to
all option grants.

(d) Benefits. During the Term, the Company or Pieris Operating, as applicable,
shall provide Executive with coverage under all employee benefit programs, plans
and practices as are in effect from time to time and which the Company or Pieris
Operating, as applicable, makes available from time to time to its senior
executive officers, with at least the same opportunity to participate as the
other senior executive officers of the Company or Pieris Operating, as
applicable, including, without limitation, if applicable, retirement, pension,
medical, dental, hospitalization, life insurance, short and long term
disability, accidental death and dismemberment and travel accident coverage;
provided, however, that notwithstanding the foregoing, Pieris Operating shall
only be responsible for 50% of the total cost of health insurance for
Executive’s spouse and children while Executive remains employed outside the
United States.

 

-3-



--------------------------------------------------------------------------------

(e) Vacation and Fringe Benefits. Executive shall be entitled to four (4) weeks
paid vacation in each calendar year (pro-rated as necessary for partial calendar
years during the Term). Executive may take his vacation at such times consistent
with the vacation policies as are in effect from time to time with respect to
senior executive officers. Executive shall be entitled to the perquisites and
fringe benefits which the Company or Pieris Operating make available from time
to time to its senior executive officers, commensurate with Executive’s position
with the Company.

(f) Business Expenses. During the Term, the Company and/or Pieris Operating
shall reimburse Executive for all reasonable business expenses incurred in the
conduct of Executive’s duties hereunder in accordance with the applicable
expense reimbursement policies.

(g) Automobile Allowance. During the Term while Executive is employed outside
the United States, Pieris Operating shall provide Executive as set forth in the
Management Agreement with a reasonable monthly automobile allowance for a car in
connection with the performance of his duties under this Agreement. Subject to
reasonable documentation thereof, Pieris Operating shall reimburse Executive for
all reasonable expenses related to such automobile, including, without
limitation, maintenance and repairs, insurance, gasoline, tolls, and
parking-related fees and the Company shall withhold from such payment all
amounts required to be deducted or withheld under applicable law.

(h) Relocation and Housing. In the event Executive relocates to the United
States, the Company will pay or reimburse Executive for the reasonable costs and
expenses in an amount not to exceed $25,000 in U.S. Dollars to cover moving and
relocation expenses, temporary living expenses and one family house hunting trip
(“Relocation Expenses”) and the Company shall withhold from such payment all
amounts required to be deducted or withheld under applicable law. All Relocation
Expenses will be paid within 30 days of Executive’s submission of documentation
of those expenses. If Executive terminates his employment other than for a
Covered Termination prior to the second anniversary of the earlier of the
relocation or the initial payment of the Relocation Expenses the Executive
expressly acknowledges and agrees that the Executive shall reimburse the Company
for the pro-rated net amount of all Relocation Expenses received within thirty
days following such termination.

3. Termination.

(a) At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law. This means that it is not for any specified period of time and can be
terminated by any of the parties hereto at any time, with or without advance
notice (other than as stated herein), and for any or no particular reason or
cause. It also means that Executive’s job duties, title and responsibility,
compensation and benefits, as well as the personnel policies and procedures in
effect, may be changed with prospective effect, with or without notice, at any
time in the sole discretion of the Company or Pieris Operating. This “at-will”
nature of Executive’s employment

 

-4-



--------------------------------------------------------------------------------

shall remain unchanged during Executive’s tenure as an employee and may not be
changed, except in an express writing signed by Executive and a duly authorized
member of the Board. If Executive’s employment terminates for any reason,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement.

(b) Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its Affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

4. Obligations upon Termination of Employment.

(a) Executive’s Obligations.

(i) Notice Period. Anything in this Agreement notwithstanding, Executive may
voluntarily terminate his employment hereunder upon not less than ninety
(90) days prior written notice of Executive delivered to the Company, or upon
such shorter notice as Executive and the Company shall agree.

(ii) Confidentiality. Executive shall not during the Term and thereafter,
without the prior written consent of the Company, knowingly (i) divulge,
disclose or make accessible any Confidential Information (as defined below) to
any other person, firm, partnership, corporation or other entity or (ii) use any
Confidential Information for his own purposes or for the benefit of any other
person, firm, partnership, corporation or other entity (other than the Company),
except (x) during the Term, in the business of and for the benefit of the
Company or (y) when required to do so by a court of competent jurisdiction, by
any governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such Confidential Information or by state, federal, foreign or
local law, rule or regulation; provided that, in the event that Executive is so
required to disclose Confidential Information, Executive shall, prior to making
any such disclosure, provide the Company with prompt written notice of such
requirement so that the Company may seek an appropriate protective order. For
purposes of this Agreement, “Confidential Information” shall mean all
confidential Company data, analyses, reports, interpretations, forecasts,
documents and information concerning the affairs of the Company and its
Affiliates, including, without limitation, confidential financial data,
strategic business plans, computer programs and documentation, product
development data (or other proprietary product data), customer lists and
customer information, discoveries, practices, policies, processes, methods,
marketing plans, prospects, opportunities and other proprietary information in
whatever form, tangible or intangible; provided that Confidential Information
shall not include (x) information that

 

-5-



--------------------------------------------------------------------------------

has become generally available to the public other than as a result of
disclosure by Executive in a manner violative of this Section 4, or
(y) information that is rightly received by Executive without restriction on
disclosure from a third party legally entitled to possess and disclose such
information without restriction (other than information that Executive may learn
or has learned by reason of his association with any Affiliate). Upon conclusion
of the Term or at any point prior on request of the Company, Executive shall
immediately return to the Company all Confidential Information, including
copies, reproductions and summaries thereof, in his possession and shall erase
all such Confidential Information from all media in his possession, and, if the
Company so requests, shall certify in writing that he has done so. All
Confidential Information is and shall remain the property of the Company and its
Affiliates.

(iii) Non-Competition. During the Term and twelve (12) months thereafter,
Executive agrees that, without the prior written consent of the Board (which the
Board may grant or withhold in its discretion): he shall not, directly or
indirectly, either as principal, manager, agent, consultant, officer,
stockholder, partner, investor; lender or employee, or in any other capacity
(and whether or not for compensation) carry on, be engaged in or employed by, be
a consultant or provide assistance to or have any financial interest in, any
Competing Entity, except that it will not be deemed a breach of this
Section 4(a)(iii) if Executive is an investor or stockholder of not more than
two (2%) percent of the equity securities of any entity.

(iv) Non-Solicitation. During the Term and for twelve (12) months thereafter,
Executive agrees that, without the prior written consent of the Board he shall
not, on his own behalf or on behalf of any person or entity, directly or
indirectly, (a) solicit for employment any employee who has been employed by the
Company or any Affiliate at any time during the twelve (12) months immediately
preceding such solicitation or offer or (b) solicit for the business of or
provide services to any client, customer, or vendor of the Company or any
Affiliate for which he or any subordinate provided services during the Term.

(v) Intellectual Property. All Intellectual Property (as defined below) and
Technology (as defined below) created, developed, obtained or conceived of by
Executive during the Term, and all business opportunities presented to Executive
during the Term shall be owned by and belong exclusively to the Company,
provided that they directly relate to the business of the Company, as of the
date of such creation, development, obtaining or conception, and Executive shall
(i) promptly disclose to the Company any such Intellectual Property or
Technology or any viable business opportunity presented by a third party to
Executive during the Term and which the Company has not rejected and
(ii) execute and deliver to the Company, without additional compensation, such
instruments (such as assignments of any Intellectual Property to the Company) as
the Company may require from time to time to evidence its ownership of any such
Intellectual Property or Technology or business opportunity. For purposes of
this Agreement, (x) the term “Intellectual

 

-6-



--------------------------------------------------------------------------------

Property” shall mean and include any and all trademarks, trade names, service
marks, service names, patents, copyrights and applications therefor and (y) the
term “Technology” shall mean and include any and. all trade secrets, proprietary
information, inventions, discoveries, know-how, formulae, processes and
procedures. The German Employee Invention Act (Arbeitnehmererfindungsgesetz)
shall not apply.

(vi) Non-disparagement. During the Term and at all times thereafter, Executive
shall not make, or cause to be made, any statement or communicate any
information (whether oral or written) that disparages or reflects negatively on
the Company or its Affiliates, officers, directors, board members, investors,
shareholders, agents or employees.

(vii) Response to Legal Process. Executive may respond to a lawful and valid
subpoena or other legal process but shall give the Company the earliest possible
notice thereof, and shall, as much in advance of the return date as possible,
make available to the Company and its counsel the documents and other
information sought, and shall assist such counsel in resisting or otherwise
responding to such process.

(viii) Survival of Provisions. The provisions of this Section 4(a) shall survive
the termination or expiration of the applicable Executive’s employment with the
Company and shall be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction that any restriction in this Section 4(a) is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that jurisdiction, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that jurisdiction

(ix) Injunctive Relief. Executive and the Company agree that the restrictions
contained in Sections 4(a) hereof are a reasonable and necessary protection of
the immediate interests on the Company, that any violation of these restrictions
would cause substantial injury to the Company and that the Company would not
have entered into this Agreement without receiving the additional consideration
offered by Executive in binding himself to these restrictions. In the event of
the breach or threatened breach by Executive of any of such restrictions, the
Company shall be entitled to apply to any court of competent jurisdiction for an
injunction restraining Executive for such breach or threatened breach; provided
that the right of the Company to apply for an injunction shall not be construed
as prohibiting the Company from pursuing any other available remedies for such
breach or threatened breach. In the event that, notwithstanding the foregoing, a
restriction, or any portion thereof, contained in Section 4(a) is deemed to be
unreasonable by a court of competent jurisdiction, whether due to the passage of
time, change of circumstances or otherwise, Executive and the Company agree that
such restriction, or portion thereof, shall be modified in order to make it
reasonable and shall be enforced accordingly.

 

-7-



--------------------------------------------------------------------------------

(b) Company’s Obligations.

(i) Payments of Accrued Obligations upon Termination of Employment. Upon a
termination of Executive’s employment for any reason, Executive (or Executive’s
estate or legal representative, as applicable) shall be entitled to receive,
within ten (10) days after the date Executive terminates employment with the
Company (or such earlier date as may be required by applicable law): (i) any
portion of Executive’s annual base salary earned through Executive’s termination
date not theretofore paid, (ii) any expenses owed to Executive under
Section 2(f) above, (iii) any accrued but unused vacation pay owed to Executive
pursuant to Section 2(e) above, and (iv) any amount arising from Executive’s
participation in, or benefits under, any employee benefit plans, programs or
arrangements under Section 2(d) above, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements.

(c) Severance Payments upon a Covered Termination Other Than During a Change in
Control Period. If Executive experiences a Covered Termination at any time other
than during a Change in Control Period, and if Executive executes and does not
revoke during any applicable revocation period a general release of all claims
against the Company and its Affiliates in a form acceptable to the Company (a
“Release of Claims”) within a reasonable period of time specified by the Company
and in compliance with applicable law, following such Covered Termination, then
in addition to any accrued obligations payable under Section 4(b)(i) above, the
Company shall provide Executive with the following:

(A) Severance. Executive shall be entitled to receive an amount equal to
(i) twelve (12) months of Executive’s Base Salary in effect as of Executive’s
termination date plus (ii) Executive’s Target Bonus Amount, pro-rated based on
the total number of days elapsed in the calendar year as of the termination
date, but only if, as of the date of Executive’s termination of employment, the
Company and Executive were “on target” to achieve all applicable performance
goals for such annual bonus as determined by the Board or a committee of the
Board in their sole discretion minus (iii) any amounts paid to Executive by
Pieris Operating under the Management Agreement that would not be deemed Accrued
Obligations if paid pursuant to this Agreement. Such amount will be subject to
applicable withholdings and payable in a single lump sum cash payment on the
first regular payroll date following the date the Release of Claims becomes
effective and irrevocable or if the Executive is subject to Section 409A the
date set forth in Section 10(a) hereof.

(B) Equity Awards. Each outstanding equity award, including, without limitation,
each stock option held by Executive shall automatically become vested and, if
applicable, exercisable and any forfeiture restrictions shall immediately lapse.

 

-8-



--------------------------------------------------------------------------------

(C) Continued Healthcare. The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an Affiliate
immediately prior to Executive’s date of termination pursuant to the provisions
of applicable law including, but not limited to, the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). If
Executive elects to receive such continued healthcare coverage, the Company
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive’ s covered dependents, less the amount of Executive’s monthly premium
contributions for such coverage prior to termination, for the period commencing
on the first day of the first full calendar month following the date the Release
of Claims becomes effective and irrevocable through the earlier of (i) the last
day of the twelve (12) full calendar months following the date the Release of
Claims becomes effective and irrevocable and (ii) the date Executive and
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s). Executive shall notify the Company immediately
if Executive becomes covered by a group health plan of a subsequent employer.
After the Company ceases to pay premiums pursuant to this subsection, Executive
may, if eligible, elect to continue healthcare coverage at Executive’s expense
in accordance the provisions of COBRA or other applicable law.

(d) Severance Payments upon a Covered Termination During a Change in Control
Period. If Executive experiences a Covered Termination during a Change in
Control Period, and if Executive executes and does not revoke during any
applicable revocation period a Release of Claims within a reasonable period of
time specified by the Company, following such Covered Termination, then in
addition to any accrued obligations payable under Section 4(b)(i) above, the
Company shall provide Executive with the following:

(A) Severance. Executive shall be entitled to receive an amount equal to
(i) twelve (12) months of Executive’s Base Salary in effect as of Executive’s
termination date plus (ii) Executive’s Target Bonus Amount for the year of
termination minus (iii) any amounts paid to Executive by Pieris Operating under
the Management Agreement that would not be deemed Accrued Obligations if paid
pursuant to this Agreement. Such amount will be subject to applicable
withholdings and payable in a single lump sum cash payment on the first regular
payroll date following the date the Release of Claims becomes effective and
irrevocable or if the Executive is subject to Section 409A the date set forth in
Section 10(a) hereof.

(B) Equity Awards. Each outstanding equity award, including, without limitation,
each stock option held by Executive shall automatically become vested and, if
applicable, exercisable and any forfeiture restrictions shall immediately lapse.

 

-9-



--------------------------------------------------------------------------------

(C) Continued Healthcare. The Company shall notify Executive of any right to
continue group health plan coverage sponsored by the Company or an Affiliate
immediately prior to Executive’s date of termination pursuant to the provisions
of applicable law including, but not limited to, the provisions of COBRA. If
Executive elects to receive such continued healthcare coverage, the Company
shall directly pay, or reimburse Executive for, the premium for Executive and
Executive’ s covered dependents, less the amount of Executive’s monthly premium
contributions for such coverage prior to termination, for the period commencing
on the first day of the first full calendar month following the date the Release
of Claims becomes effective and irrevocable through the earlier of (i) the last
day of the twelve (12) full calendar months following the date Release of Claims
becomes effective and irrevocable and (ii) the date Executive and Executive’s
covered dependents, if any, become eligible for healthcare coverage under
another employer’s plan(s). Executive shall notify the Company immediately if
Executive becomes covered by a group health plan of a subsequent employer. After
the Company ceases to pay premiums pursuant to this subsection, Executive may,
if eligible, elect to continue healthcare coverage at Executive’s expense in
accordance the provisions of COBRA or other applicable law.

(e) No Other Severance. The provisions of this Section 4 shall supersede in
their entirety any severance payment or other arrangement provided by the
Company, including, without limitation, any severance plan of the Company.

(f) No Requirement to Mitigate; Survival. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any party.

5. Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company shall cause to be determined, before any amounts of the Payment are paid
to Executive, which of the following alternative forms of payment would maximize
Executive’s after-tax proceeds: (i) payment in full of the entire amount of the
Payment (a “Full Payment”), or (ii) payment of only a part of the Payment so
that Executive receives that largest Payment possible without being subject to
the Excise Tax (a “Reduced Payment”), whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the Excise
Tax (all computed at the highest marginal rate, net of the maximum reduction in

 

-10-



--------------------------------------------------------------------------------

federal income taxes which could be obtained from a deduction of such state and
local taxes), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment, notwithstanding that all or some portion the
Payment may be subject to the Excise Tax.

(a) The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this
Section 5. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, group or
entity effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

(b) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive at such time as requested
by the Company or Executive. If the independent registered public accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Payment, it shall furnish the
Company and Executive with an opinion reasonably acceptable to Executive that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.

6. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of

 

-11-



--------------------------------------------------------------------------------

Executive, mailed notices shall be addressed to Executive at Executive’s home
address that the Company has on file for Executive. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of the Chairman of the Compensation Committee
of the Company.

8. Dispute Resolution. To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in New York, New York,
conducted by Judicial Arbitration and Mediation Services, Inc. (“JAMS”) under
the applicable JAMS employment rules. By agreeing to this arbitration procedure,
both Executive and the Company waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. The arbitrator
shall: (i) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(ii) issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award. The arbitrator shall be
authorized to award any or all remedies that Executive or the Company would be
entitled to seek in a court of law. The Company shall pay all JAMS’ arbitration
fees in excess of the amount of court fees that would be required if the dispute
were decided in a court of law. Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
Notwithstanding the foregoing, Executive and the Company each have the right to
resolve any issue or dispute over intellectual property rights by Court action
instead of arbitration.

9. Miscellaneous Provisions.

(a) Withholdings and Offsets. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Whole Agreement. This Agreement represents the entire understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
arrangements and understandings regarding same, including, without limitation,
any severance plan of the Company.

 

-12-



--------------------------------------------------------------------------------

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Nevada.

(e) Severability. The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
which most accurately represents the intention of the parties hereto with
respect to the invalid or unenforceable term or provision.

(f) Interpretation; Construction. The headings set forth in this Agreement are
for convenience of reference only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has been encouraged to consult with, and has consulted
with, Executive’s own independent counsel and tax advisors with respect to the
terms of this Agreement. The parties hereto acknowledge that each party hereto
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

(g) Representations; Warranties. Executive represents and warrants that
Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that Executive’s execution and performance of this Agreement will
not violate or breach any other agreements between Executive and any other
person or entity and that Executive has not engaged in any act or omission that
could be reasonably expected to result in or lead to an event constituting
“Cause” for purposes of this Agreement.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

10. Section 409A. The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date, (“Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Company determines that any provision of this
Agreement would cause Executive to incur any additional tax or interest under
Section 409A (with specificity as to the reason therefor), the Company and
Executive shall take commercially reasonable efforts to reform such provision to
try to comply with or be exempt

 

-13-



--------------------------------------------------------------------------------

from Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A, provided that any such
modifications shall not increase the cost or liability to the Company. To the
extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Section 409A.

(a) Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 4 unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A (“Separation from Service”) and,
except as provided under Section 10(b) of this Agreement, any such amount shall
not be paid, or in the case of installments, commence payment, until the
sixtieth (60th) day following Executive’s Separation from Service. Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.

(b) Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (a) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (b) the date of Executive’s death. Upon
the first day of the seventh month following the date of the Executive’s
separation from service, all payments deferred pursuant to this Section 10(b)
shall be paid in a lump sum to Executive, and any remaining payments due under
this Agreement shall be paid as otherwise provided herein.

(c) Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A, any
such reimbursements payable to Executive pursuant to this Agreement shall be
paid to Executive no later than December 31 of the year following the year in
which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and Executive’s right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

(d) Installments. For purposes of Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.

 

-14-



--------------------------------------------------------------------------------

11. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Affiliates. “Affiliates” means any of the Company’s subsidiaries or joint
ventures currently existing or which shall be established during Executive’s
employment by the Company.

(b) Cause. “Cause” means the occurrence of any of the following events, as
determined by the Board or a committee designated by the Board, in its sole
discretion: (i) Executive’s commission of any felony or any crime involving
fraud, dishonesty, or moral turpitude under the laws of Germany, the United
States or any state thereof; (ii) Executive’s attempted commission of, or
participation in, a fraud against the Company; (iii) Executive’s intentional,
material violation of any contract or agreement between Executive and the
Company or of any statutory duty owed to the Company; (iv) Executive’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) Executive’s gross misconduct.

(c) Change in Control. “Change in Control” means:

Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
total voting power represented by the Company’s then outstanding voting
securities (excluding for this purpose any such voting securities held by the
Company or its Affiliates or by any employee benefit plan of the Company)
pursuant to a transaction or a series of related transactions which the Board of
Directors does not approve; or

Merger/Sale of Assets. (A) A merger or consolidation of the Company whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all or substantially all of the Company’s assets in a transaction requiring
stockholder approval Notwithstanding the foregoing, a “Change in Control” must
also constitute a “change in control event” as defined in Treasury Regulation
§1.409A-3(i)(5).

 

-15-



--------------------------------------------------------------------------------

(d) Change in Control Period. “Change in Control Period” means the period
beginning with the agreement which if consummated is a Change in Control and
ending twelve (12) months after the effective date of a Change in Control.

(e) Covered Termination. “Covered Termination” shall mean the termination of
Executive’s employment (i) by the Company other than for Cause, or (ii) by
Executive for Good Reason.

(f) Competing Entity. “Competing Entity” shall mean any person or entity which
is engaged in any phase of the business of developing, manufacturing and
marketing of products which compete with the Company and/or any of its
Affiliates.

(g) Competing Position. “Competing Position” shall mean engaging, directly or
indirectly, in any manner or capacity, as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, stockholder, owner, co-owner,
consultant, or member of any association or otherwise, in any Competing Entity.

(h) Good Reason. “Good Reason” means Executive’s resignation from all positions
he or she then holds with the Company if (i) (A) there is a material diminution
in Executive’s duties and responsibilities with the Company; (B) there is a
material reduction of Executive’s base salary; provided, however, that a
material reduction in Executive’s base salary pursuant to a salary reduction
program affecting all or substantially all of the employees of the Company and
that does not adversely affect Executive to a greater extent than other
similarly situated employees shall not constitute Good Reason; or (C) Executive
is required to relocate Executive’s primary work location to a facility or
location that would increase Executive’s one-way commute distance by more than
fifty (50) miles from Executive’s primary work location as of immediately prior
to such change, (ii) Executive provides written notice outlining such
conditions, acts or omissions to the Company within thirty (30) days immediately
following such material change or reduction, (iii) such material change or
reduction is not remedied by the Company within thirty (30) days following the
Company’s receipt of such written notice and (iv) Executive’s resignation is
effective not later than thirty (30) days after the expiration of such thirty
(30) day cure period.

(i) Good Standing. “Good Standing” means that Executive remains actively
employed and (i) has not been given notice of the termination of employment;
(ii) has not given notice of resignation or resigned; (iii) is not suspended by
the Company for violation of its material policies and/or procedures and (iv) is
not under investigation for conduct that could, in the Company’s good faith
determination, result in a suspension or termination for Cause.

(Signature page follows)

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

Pieris Pharmaceuticals, Inc. By: /s/ Chau Q. Khuong Name: Chau Q. Khoung Title:
Chairman of the Board of Directors Pieris AG By: /s/ Chau Q. Khuong Name: Chau
Q. Khoung Title: Chairman of the Supervisory Board EXECUTIVE /s/ Stephen S.
Yoder Name: Stephen S. Yoder

Signature Page to Employment Agreement